Exhibit 10.24

DATE:   May 28, 2008

PARTIES:   Rockwell Medical Technologies, Inc. (the “Company”)
30142 Wixom Road
Wixom, MI 48393 USA

Capitol Securities Management, Inc. (the “Advisor”)
7918 Jones Branch Dr., Ste 800
McLean,VA 22102

RECITALS:
     WHEREAS, the Company wishes to engage the Advisor to perform certain
investor relations services.
     WHEREAS, the Advisor declares that it is engaged in an independent business
or employed by a party other than the Company and that the Company is not the
Advisor’s sole and only client, customer or employer.
     WHEREAS, the parties hereto wish to enter into a Client-Independent
Advisory / Contractor relationship for their mutual benefit, and further wish to
set forth the terms of such association herein..
AGREEMENTS:
     NOW, THEREFORE, in consideration of the foregoing representations and the
mutual covenants set forth herein, and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the Company and the
Advisor agree as follows:

  1.   Services to be Performed . The Company hereby engages the Advisor to
advise and perform work for the Company consisting of exposing the Company to
the equity investment community, which includes but is not limited to: analysts,
money managers, institutional investors, stock-brokers, mutual funds,
broker-dealers, wire-houses, newspapers, television, and trade publications. If
Company desires Advisor to perform any services in addition to those described
above, the terms and conditions relating to such services will be mutually
agreed upon by the parties. The Company acknowledges that: (a) Advisor is not
obligated to devote any specific amount of time to providing advice and
consultation to the Company except as agreed from time to time by the parties
hereto; (b) The scope of work hereunder does not include tax, legal, regulatory,
accounting or other technical advice, and (c) the Advisor is being retained
solely for the Company’s benefit and not for any third party, including the
Company’s shareholders.

  2.   Fees, Terms of Payment and Warrant .

The Company agrees as compensation to issue to the Advisor 100,000 cashless
Common Stock Purchase Warrants (“Warrants”) for services rendered over a
12 month period commencing with the date of this Agreement. The terms and
conditions of the Warrants will be set forth in a separate agreement containing
the terms and conditions set forth in this paragraph and such other terms and
conditions as are mutually acceptable to the Company and the Advisor. The
Warrants will become earned upon execution of this Agreement and will have an
exercise price of $9.00 per share. The Warrants will expire at the earlier of
(i) the close of business on the fourth anniversary of the execution date of
this Agreement, or (ii) the termination of this Agreement prior to the one year
anniversary of the date of this Agreement (A) by the Company due to a material
breach of this Agreement by Advisor or (B) by Advisor. A “material breach” would
be either (1) a failure to perform, in a commercially reasonable manner, the
services required or to be required under paragraph 1 of this agreement; or
(2) a breach of any of the representations in paragraph 5 of this agreement.
Warrants will become exercisable on the first anniversary of the date of this
Agreement and may be exercised in whole or in part at any time until their
expiration by the submission of an exercise notice in the form to be attached as
an exhibit to the Warrant agreement. The Company will

1



--------------------------------------------------------------------------------



 



use reasonable commercial efforts to register, under the Securities Act of 1933,
the shares to be issued upon exercise of the Warrants, at its discretion, in one
or more of the following ways: (i) for resale by Advisor, following issuance of
the shares to be registered, either on a separate registration statement filed
for that purpose or as part of another registration statement that the Company
may file, provided that the Company shall not be required at any time to file a
registration statement for less than 30,000 shares issued upon exercise of
Warrants; or (ii) prior to exercise of the Warrants by Advisor if the Company
determines, in its sole discretion, that it is then eligible to use a Form S-3
registration statement for such registration. Determination of compliance with
registration requirements under Federal and State securities laws will be at the
sole discretion of the Company. To the extent the shares issuable upon exercise
are not registered prior to issuance, they will bear a legend restricting
transfer. The Warrants will not be transferable, other than to an affiliate (as
defined in Rule 405 under the Securities Act of 1933, as amended) of the Advisor
(so long as such affiliate is an “accredited investor” as defined below and
agrees to be bound by the terms and provisions of this Agreement and the Warrant
agreement as if, and to the fullest extent as, the Advisor, and will bear a
legend to that effect. The Company reasonably believes that all information it
provides to Advisor is accurate and complete in all material respects. Company
acknowledges that Advisor shall be entitled to rely on all such information and
materials.

  3.   Instrumentalities . The Advisor shall supply all equipment, tools,
materials and supplies to accomplish the designated jobs or services set forth
in Paragraph 1, except if approved by the Company.     4.   Expenses . The
Company shall not be responsible or liable for any expenses incurred by the
Advisor in performing any jobs or services under this Agreement, except
accountable out-of-pocket expenses of Advisor related to the engagement and
approved by the Company.     5.   The Advisor’s Status . This Agreement is not
intended to, does not constitute and shall not be construed as a hiring by
either party. The parties hereto are and shall remain independent contractors.
The Advisor retains the sole and exclusive right to control or direct the manner
or means by which the jobs or services described herein are to be performed. The
Company retains only the right to control the results to insure their conformity
with that specified herein.         The Advisor shall comply with all federal,
state and local laws, and rules and regulations that are now or may in the
future become applicable to the Advisor, its business, equipment and personnel
engaged in accomplishing the jobs or services provided under this Agreement or
arising out of the performance of this Agreement.         Advisor represents
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933 and was not organized for the
purpose of acquiring the Warrants or the underlying shares. Advisor’s financial
condition is such that it is able to bear the risk of holding the Warrants and
the shares underlying the Warrants for an indefinite period of time. Advisor has
sufficient knowledge and experience in investing in companies similar to the
Company so as to be able to evaluate the risks and merits of its investment in
the Company and has so evaluated the risks and merits of such investment.
Advisor understands that an investment in the Warrants and the shares underlying
the Warrants involves a significant degree of risk, including a risk of total
loss of Advisor’s investment, and understands the risk factors included, or that
may be included in the future, in the Company’s periodic reports filed from time
to time with the Securities and Exchange Commission. Advisor is acquiring the
Warrants and the shares underlying the Warrants for its own account for
investment and not for resale or with a view to distribution thereof in
violation of the Securities Act of 1933.     6.   Payroll or Employment Taxes .
The Advisor will not be treated as an employee for federal, state or local tax
purposes or for any other purpose. No payroll or employment taxes of any kind
shall be withheld or paid with respect to payments to the Advisor, including but
not limited to FICA, FUTA, federal personal income tax, state personal income
tax, state disability insurance tax, and state unemployment insurance tax. The
Advisor agrees that it is responsible for making all filings with and payments
to the Internal Revenue Service and state and local taxing authorities as are
appropriate to its status as an Advisor.     7.   Workers’ Compensation,
Unemployment Compensation, Benefits . No workers’ compensation insurance has
been or will be obtained by the Company for the Advisor. The Advisor understands
that he is not entitled to unemployment compensation benefits or any other
benefits normally afforded to any employee of the Company, due to his status as
an Advisor.

2



--------------------------------------------------------------------------------



 



  8.   Indemnification. Except as otherwise provided in paragraph 4 above, the
Company agrees to indemnify, defend and hold the Advisor, its affiliates,
control persons, officers, directors, employees and agents (collectively, the
“Indemnified Persons”) harmless from and against all losses, claims, damages,
liabilities, costs or expenses (including reasonable attorneys’ fees and
disbursements) arising out of the services rendered pursuant to this Agreement,
whether or not the Advisor is a party to such dispute. This indemnity shall not
apply, however, where a court of competent jurisdiction has made a final
non-appealable determination that the Advisor was grossly negligent or engaged
in willful misconduct in the performance of its services hereunder, which
directly gave rise to the loss, claim, damage, liability, cost or expense sought
to be recovered hereunder. Promptly after receipt by an Indemnified Party of
notice of the occurrence of the commencement of any action or proceeding in
respect of which indemnity may be sought against the Company, such Indemnified
Party will notify the Company in writing of the commencement thereof, and the
Company shall be entitled to immediately assume the defense thereof. If the
defense is assumed by the Company, it shall have no further obligation to
indemnify the Indemnified Persons for attorneys’ fees and disbursements). The
reimbursement, indemnity and contribution obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, the Advisor and any
other Indemnified Person.     9.   Termination . The consulting arrangement
provided herein may be terminated by either party upon 30 days notice. Following
termination, neither party shall have any continuing liability or obligations
hereunder; provided, the terms of section 8 shall survive any termination
hereof.     10.   Law Governing Contract . This Agreement and all questions
arising in connection with it shall be governed by the laws of the State of
Michigan.     11.   Entire Agreement. This Agreement states the entire Agreement
of the parties, and merges all prior negotiations, agreements and
understandings, if any, except for any confidentiality agreements between the
parties. No modification, release, discharge or waiver of any provision hereof
shall be of any force or effect unless made in writing and signed by the parties
hereto. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their representative laws, personal representatives,
successors and assigns, provided that neither party may assign the Agreement
without the other party’s prior written consent.

IN WITNESS WHEREOF, the parties have executed this Agreement and caused it to be
dated as of the day and year first written above.

            “COMPANY”

Rockwell Medical Technologies, Inc.
      By   /s/ Robert L. Chioini         Its: Chairman/CEO/President           
    “ADVISOR”

Capitol Securities Management, Inc.
      By   /s/ G. Mark Hamby         Its: President           

3